Title: Notes on British Commercial Relations with United States, [12 March 1792]
From: Jefferson, Thomas
To: 


          
            [12 Mch. 1792]
          
          Two facts affirmd. viz.
          
            1. that we have not capital enough for commerce
            2. that the capitals of persons residt. in Brit. necessary
            1. perhaps true.

  but not so much necessary as may be imagd.
  commerce may be overstrained
  Phila. N.Y. Boston very wealthy
  but be it so. I am not prepard to deny so I will admt. there may be such an opinion

            2. British capitals are necessary

  not more so than Dutch and French
  the latter will come in if made their int.

            What are the remedies to this embarismt.
             I. The S. of T. proposes

  1. to submit with resignation without any opposition
  2. in meantime raise manufactures.
  1. other passions besides avarice-resentmt.

  man disposed to sacrifice much of his other passions to resentmt.
  our countrymen shd. do so for commerce

  2. the Eng. will keep the start they have in manuf. stern chase is a long chase

            II. My propositions

  1. to prevent diversion of our own capital
  2. to induce British capitalist to transport himself here with his capital, by embarrassing his employment of it while he resides in Britain there being no employmt. or less advantageous in Europe, induces him to employ here. Same cause will induce to come here if necessary
  3. the few who refuse to come will lend their money, or give credit for goodsThis necessary for a short time only. We can soon do without this class of Brit. capitalists.
          
        